DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PG Pub. No. 2022/0167180) in view of Yuan (US PG No. 2021/0235401).
As per claim 1:
Choi teaches an apparatus for wireless communications by a first user equipment (UE) (see Figure 7, receiving terminal), comprising:
a processor (see Figure 3, processor 310),
memory coupled with the processor (se Figure 3, memory 320 coupled to processor 310 via bus 370);
and instructions stored in the memory and executable by the processor (see paragraph [0061], processor 310 may execute at least one instruction stored in at least one of the memory 320 and the storage device 360) to cause the apparatus to:
perform a beam sweep procedure with a second UE to identify a receive beam to use for communication with the second UE over a sidelink channel (see Figure 7, step s710, “receiving terminal” (construed as said first UE) receiving synchronization signals according to beam sweeping scheme from the “transmitting terminal” (construed as said second UE). Said synchronization signals may be transmitted using radio resources (e.g. time period, frequency band) indicated by the initial beam management configuration information), please see paragraph [0095]. The “receiving terminal” in response to receiving the synchronization signals may perform monitoring operation on the radio resources to select beams in terms of signal strength, please see paragraph [0096]. Thus it is evident that “receiving terminal” identifies beams associated with the received synchronization signal. The receiving terminal may also identify both the transmit and receive beam pairs based on sidelink signals received from the transmitting terminal, please see paragraph [0099]);
receive, via the sidelink channel, a first sidelink synchronization reference signal from the second UE using the receive beam identified in the beam sweep procedure (as explained earlier in figure 7, steps s710-s720 and paragraphs [0095], [0096], the receiving terminal may be able to determine one or more beams by performing monitoring operation on the radio resources (e.g. time period, frequency band) during the initial beam management procedure. As shown in figure 7 said “initial beam management procedure” involves receiving said synchronization signals in beam sweeping scheme).
Choi does not teach and communicate a first transmission via the sidelink channel based at least in part on time synchronization, frequency synchronization, or both, determined using the first sidelink synchronization reference signal.
Yuan teaches and communicate a first transmission via the sidelink channel based at least in part on time synchronization, frequency synchronization, or both, determined using the first sidelink synchronization reference signal (see paragraph [0060], the second communications device 12 performs detection on a primary synchronization signal to obtain timing information, and then performs detection on a secondary synchronization signal based on the timing information to obtain a sidelink synchronization identification of the first communications device 11, to synchronize with the first communications device 11. After the second communications device 12 is synchronized with the first communications device 11, the first communications device 11 may send sidelink control information and sidelink data to the second communications device 12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending on both the primary and secondary synchronization signals (as disclosed in Yuan) into Choi as a way of enabling the receiving device to synchronize with the transmitting device (please see paragraph [0060] of Yuan). Therefore, sending synchronization signals this way helps to improve synchronization reliability in V2X communication (please see paragraph [0005] of Yuan).
As per claim 11:
Choi in view of Yuan teaches the apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to:
receive a sidelink synchronization signal block transmission from the second UE (Choi, see paragraph [0101], the transmitting terminal may transmit synchronization signals in the beam sweeping scheme using 12 beams and the receiving terminal may receive one or more synchronization signals from the transmitting terminal. Note: Said synchronization signal may be a synchronization signal/physical broadcast channel (SS/PBCH) block, please see paragraph [0084]).

As per claim 21:
Choi teaches a method for wireless communications by a first user equipment (UE) (see paragraph [0007], teaches a method and an apparatus for configuring a beam pair between a transmitting and a receiving terminal in a sidelink communication), comprising:
performing a beam sweep procedure with a second UE to identify a receive beam to use for communication with the second UE over a sidelink channel (see Figure 7, step s710, “receiving terminal” (construed as said first UE) receiving synchronization signals according to beam sweeping scheme from the “transmitting terminal” (construed as said second UE). Said synchronization signals may be transmitted using radio resources (e.g. time period, frequency band) indicated by the initial beam management configuration information), please see paragraph [0095]. The “receiving terminal” in response to receiving the synchronization signals may perform monitoring operation on the radio resources to select beams in terms of signal strength, please see paragraph [0096]. Thus it is evident that “receiving terminal” identifies beams associated with the received synchronization signal. The receiving terminal may also identify both the transmit and receive beam pairs based on sidelink signals received from the transmitting terminal, please see paragraph [0099]);
receiving, via the sidelink channel, a first sidelink synchronization reference signal from the second UE using the receive beam identified in the beam sweep procedure (as explained earlier in figure 7, steps s710-s720 and paragraphs [0095], [0096], the receiving terminal may be able to determine one or more beams by performing monitoring operation on the radio resources (e.g. time period, frequency band) during the initial beam management procedure. As shown in figure 7 said “initial beam management procedure” involves receiving said synchronization signals in beam sweeping scheme).
Choi does not teach and communicating a first transmission via the sidelink channel based at least in part on time synchronization, frequency synchronization, or both, determined using the first sidelink synchronization reference signal.
Yuan teaches and communicating a first transmission via the sidelink channel based at least in part on time synchronization, frequency synchronization, or both, determined using the first sidelink synchronization reference signal (see paragraph [0060], the second communications device 12 performs detection on a primary synchronization signal to obtain timing information, and then performs detection on a secondary synchronization signal based on the timing information to obtain a sidelink synchronization identification of the first communications device 11, to synchronize with the first communications device 11. After the second communications device 12 is synchronized with the first communications device 11, the first communications device 11 may send sidelink control information and sidelink data to the second communications device 12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending on both the primary and secondary synchronization signals (as disclosed in Yuan) into Choi as a way of enabling the receiving device to synchronize with the transmitting device (please see paragraph [0060] of Yuan). Therefore, sending synchronization signals this way helps to improve synchronization reliability in V2X communication (please see paragraph [0005] of Yuan).


3.	Claims 13, 14, 19, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PG Pub. No. 2022/0039076), hereinafter referred to as Choi’076 in view of Yuan (US PG No. 2021/0235401).
As per claim 13:
Choi’076 teaches an apparatus for wireless communications by a first user equipment (UE) (see Figure 9, transmitting terminal), comprising:
a processor (see Figure 3, processor 310),
memory coupled with the processor (se Figure 3, memory 320 coupled to processor 310 via bus 370);
and instructions stored in the memory and executable by the processor (see paragraph [0062], processor 310 may execute at least one instruction stored in at least one of the memory 320 and the storage device 360) to cause the apparatus to:
perform a beam sweep procedure with a second UE to identify a transmission beam to use for communication with the second UE over a sidelink channel (see paragraph [0087], discloses the transmitting terminal may transmit sidelink signals and/or channels in a beam sweeping scheme. For example, the transmitting terminal may transmit sidelink signal and/or channel using beam #1 in beam interval #1 as well as receive sidelink signal and/or channel from receiving terminal via beam#1 in the beam interval#1. Therefore, it is evident that both the transmitting and receiving terminals identify the beam. Also, paragraph [0094], table 5 discloses the SS/PBCH block transmitted per beam also includes “Index of a beam used for transmission of SS/PBCH block” under “Beam Index” and thus it is evident that the transmitting terminal is aware of the transmitting beam);
transmit, via the sidelink channel, a first sidelink synchronization reference signal to the second UE using the transmission beam identified in the beam sweep procedure (see paragraph [0094], the transmitting terminal may transmit an SS/PBCH block in a beam sweeping scheme. The SS/PBCH block may be transmitted within an SL-group bandwidth part (BWP) configured by the base station in beam sweeping intervals (i.e. SS/PBCH block may be transmitted by transmitting terminal to the respective receiving terminals using beams #1-#12 in each of the beam intervals #1 to #12 respectively)).
Choi’076 does not teach and communicate a first transmission via the sidelink channel using the transmission beam based at least in part on time synchronization, frequency synchronization, or both, corresponding to the first sidelink synchronization reference signal.
Yuan teaches and communicate a first transmission via the sidelink channel using the transmission beam based at least in part on time synchronization, frequency synchronization, or both, corresponding to the first sidelink synchronization reference signal (see paragraph [0060], the second communications device 12 performs detection on a primary synchronization signal to obtain timing information, and then performs detection on a secondary synchronization signal based on the timing information to obtain a sidelink synchronization identification of the first communications device 11, to synchronize with the first communications device 11. After the second communications device 12 is synchronized with the first communications device 11, the first communications device 11 may send sidelink control information and sidelink data to the second communications device 12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending on both the primary and secondary synchronization signals (as disclosed in Yuan) into Choi’076 as a way of enabling the receiving device to synchronize with the transmitting device (please see paragraph [0060] of Yuan). Therefore, sending synchronization signals this way helps to improve synchronization reliability in V2X communication (please see paragraph [0005] of Yuan).
As per claim 14:
Choi’076 in view of Yuan teaches the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling indicating a periodicity of transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is transmitted in accordance with the periodicity (Choi’076, see paragraph [0094], the transmitting terminal may transmit SS/PBCH block in a beam sweeping scheme. Said SS/PBCH block may include one or more information elements, please see paragraph [0095]. Paragraph [0095], table 5 shows said one or more information elements includes said periodicity of beam sweeping operation is performed and the number of SS/PBCH block transmissions within one beam interval).
As per claim 19:
Choi’076 in view of Yuan teaches the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to:  transmit a sidelink synchronization signal block transmission (Choi’076, see paragraph [0084], the transmitting terminal may transmit sidelink signals and/or channels in omni-direction by rotating a beam. The sidelink signal may be a synchronization signal (e.g. a synchronization signal/physical broadcast channel (SS/PBCH)).

As per claim 27:
Choi’076 teaches a method for wireless communications by a first user equipment (UE), comprising (see paragraph [0007], teaches a method for sidelink communication based on beamforming supporting groupcast services):
performing a beam sweep procedure with a second UE to identify a transmission beam to use for communication with the second UE over a sidelink channel (see paragraph [0087], discloses the transmitting terminal may transmit sidelink signals and/or channels in a beam sweeping scheme. For example, the transmitting terminal may transmit sidelink signal and/or channel using beam #1 in beam interval #1 as well as receive sidelink signal and/or channel from receiving terminal via beam#1 in the beam interval#1. Therefore, it is evident that both the transmitting and receiving terminals identify the beam. Also, paragraph [0094], table 5 discloses the SS/PBCH block transmitted per beam also includes “Index of a beam used for transmission of SS/PBCH block” under “Beam Index” and thus it is evident that the transmitting terminal is aware of the transmitting beam);
transmitting, via the sidelink channel, a first sidelink synchronization reference signal to the second UE using the transmission beam identified in the beam sweep procedure (see paragraph [0094], the transmitting terminal may transmit an SS/PBCH block in a beam sweeping scheme. The SS/PBCH block may be transmitted within an SL-group bandwidth part (BWP) configured by the base station in beam sweeping intervals (i.e. SS/PBCH block may be transmitted by transmitting terminal to the respective receiving terminals using beams #1-#12 in each of the beam intervals #1 to #12 respectively)).
Choi’076 does not teach and communicating a first transmission via the sidelink channel using the transmission beam based at least in part on time synchronization, frequency synchronization, or both, corresponding to the first sidelink synchronization reference signal.
Yuan teaches and communicating a first transmission via the sidelink channel using the transmission beam based at least in part on time synchronization, frequency synchronization, or both, corresponding to the first sidelink synchronization reference signal (see paragraph [0060], the second communications device 12 performs detection on a primary synchronization signal to obtain timing information, and then performs detection on a secondary synchronization signal based on the timing information to obtain a sidelink synchronization identification of the first communications device 11, to synchronize with the first communications device 11. After the second communications device 12 is synchronized with the first communications device 11, the first communications device 11 may send sidelink control information and sidelink data to the second communications device 12).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the sending on both the primary and secondary synchronization signals (as disclosed in Yuan) into Choi’076 as a way of enabling the receiving device to synchronize with the transmitting device (please see paragraph [0060] of Yuan). Therefore, sending synchronization signals this way helps to improve synchronization reliability in V2X communication (please see paragraph [0005] of Yuan).
As per claim 28:
Choi’076 in view of Yuan teaches the method of claim 27, further comprising: transmitting control signaling indicating a periodicity of transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is transmitted in accordance with the periodicity (Choi’076, see paragraph [0094], the transmitting terminal may transmit SS/PBCH block in a beam sweeping scheme. Said SS/PBCH block may include one or more information elements, please see paragraph [0095]. Paragraph [0095], table 5 shows said one or more information elements includes said periodicity of beam sweeping operation is performed and the number of SS/PBCH block transmissions within one beam interval).

4.	Claim(s) 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’076 in view of Yuan and further in view of Cheng (US PG Pub. No. 2020/0196255).
As per claim 15:
Choi’076 in view of Yuan teaches the apparatus of claim 13 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling scheduling transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is transmitted in accordance with the control signaling.
Cheng teaches wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling scheduling transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is transmitted in accordance with the control signaling (paragraph [0093], UE 502 may receive a first SLSS transmission configuration from a first scheduler (e.g. UE 504) in group 51. UE 502 may perform SLSS transmission with UE 504 in group 51 based on the first SLSS transmission configuration. Note: Paragraph [0036] of Chen explicitly states “In some of the present implementations, the SLSS may be a standalone reference signal, which may be included in a Sidelink-Synchronization Signal/Physical Broadcast Channel Block (S-SSB), …” and thus said SLSS is a sidelink synchronization reference signal).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of sidelink synchronization signal (SLSS) configuration information (as disclosed in Chen) into both Choi’076 and Yuan as a way of enabling the receiving user equipment (UE) to perform SLSS transmissions with the corresponding UE (please see paragraph [0093] of Cheng). Therefore, implementing such configuration information helps to avoid the collision of SLSS transmissions (please see paragraph [0108] of Cheng).
Claim 29 is rejected in the same scope as claim 15.

5.	Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’076 in view of Yuan and further in view of Kushashima (US PG Pub. No. 2021/0352599).
As per claim 16:
Choi’076 in view of Yuan teaches the apparatus of claim 13 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling requesting transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is transmitted in accordance with the control signaling.
Kushashima teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling requesting transmission of the first sidelink synchronization reference signal (paragraph [0177] discloses requesting a sidelink synchronization signal (SLSS) block from a receiving side on demand. A transmission resource of the SLSS block is determined in response to the request from the terminal device 2b on the receiving side of the terminal device 2a on a transmitting side. Note: For examination purposes, examiner is reading said SLSS as said sidelink synchronization reference signal), wherein the first sidelink synchronization reference signal is transmitted in accordance with the control signaling (see paragraphs [0177], [0178], at this time, the receiving terminal 2b associates information regarding the future reception timing with the on-demand SLSS block request. The terminal 2a (i.e. transmitting side) transmits the SLSS block in consideration of the future reception timing of the terminal device 2b notification of which is provided in association with the on-demand SLSS request from the terminal device 2b).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SLSS request on demand (as disclosed in Kusashima) into both Choi’076 and Yuan as a way of enabling both the transmitting and receiving devices to know the future reception timing for receiving said SLSS transmission (please see paragraph [0277] of Kusashima).
Claim 30 is rejected in the same scope as claim 16.

6.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi’076 in view of Yuan and further in view of Dong (US PG Pub. No. 2022/0046639).
As per claim 17:
Choi’076 in view of Yuan teaches the apparatus of claim 13 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling indicating a semi-persistent transmission schedule for transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is transmitted in accordance with the control signaling.
Dong teaches wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling indicating a semi-persistent transmission schedule for transmission of the first sidelink synchronization reference signal (see paragraph [0044], the network device sends the semi-persistent (SPS) information to the first terminal device), wherein the first sidelink synchronization reference signal is transmitted in accordance with the control signaling (see paragraphs [0043], [0044], said SPS information indicates the first time unit set available for transmitting at least one of sidelink service data, sidelink control information and sidelink feedback information. Note: Examiner is reading said sidelink service data, sidelink control information and sidelink feedback information as said sidelink synchronization reference signal).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of semi-persistent (SPS) information (as disclosed in Dong) into both Choi’076 and Yuan as a way of indicating the time unit for sending sidelink related information (please see paragraph [0043] of Dong). 
	
7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi’076 in view of Yuan and further in view of Kim (US PG Pub. No. 2021/0014813).
As per claim 18:
Choi’076 in view of Yuan teaches the apparatus of claim 13 with the exception of:
wherein the instructions to transmit the first sidelink synchronization reference signal are executable by the processor to cause the apparatus to:
transmit the first sidelink synchronization reference signal that indicates an identifier of the first UE.
Kim teaches wherein the instructions to transmit the first sidelink synchronization reference signal are executable by the processor to cause the apparatus to:
transmit the first sidelink synchronization reference signal that indicates an identifier of the first UE (see paragraph [0205], SLSS ID is ID of the transmitting relay UE. The SLSS ID is not only different from the SLSS ID of the eNB, but also has a higher priority than SLSS ID of other UEs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the SLSS ID (as disclosed in Kim) into both Choi’076 and Yuan as a way of identifying the terminal transmitting said SLSS as well as distinguishing from other SLSS IDs (please see paragraph [0205] of Kim).

8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi’076 in view of Yuan and further in view of Chae (US PG Pub. No. 2020/0267671).
As per claim 20:
Choi’076 in view of Yuan teaches the apparatus of claim 19 with the exception of:
wherein a periodicity of transmission of the first sidelink synchronization reference signal is shorter than a periodicity of transmission of the sidelink synchronization signal block transmission.
Chae teaches wherein a periodicity of transmission of the first sidelink synchronization reference signal is shorter than a periodicity of transmission of the sidelink synchronization signal block transmission (paragraph [0124], the UE transmits the SLSS/PSBCH in a plurality of CCs, the UE transmits the SLSS/PSBCH with a longer transmission periodicity in each CC. For example, when the existing SLSS/PSBCH transmission period is 160 ms and the SLSS/PSBCH is transmitted in two CCs, the SLSS /PSBCH is transmitted every 320 ms).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SLSS/PSBCH in increased intervals (as disclosed in Chae) in other carriers into both Choi’076 and Yuan as a way of allowing the UE to transmit the SLSS/PSBCH with a longer periodicity in the other carriers, instead of not transmitting the SLSS/PSBCH at all in the other carriers, so that when the other UEs acquire this signal on an occasion, the UEs may monitor the synchronization signal (please see paragraph [0125] of Chae).

9.	Claim(s) 2, 14, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Choi (US PG Pub. No. 2022/0039076), hereinafter referred to as Choi’076.
As per claim 2:
Choi in view of Yuan teaches the apparatus of claim 1 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling indicating a periodicity of transmission of the first sidelink synchronization reference signal by the second UE;
and monitor the sidelink channel for a transmission of the first sidelink synchronization reference signal using the receive beam based at least in part on the periodicity.
Choi’076 teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling indicating a periodicity of transmission of the first sidelink synchronization reference signal by the second UE (see paragraph [0094], the transmitting terminal may transmit SS/PBCH block in a beam sweeping scheme. Said SS/PBCH block may include one or more information elements, please see paragraph [0095]. Paragraph [0095], table 5 shows said one or more information elements includes said periodicity of beam sweeping operation is performed and the number of SS/PBCH block transmissions within one beam interval);
and monitor the sidelink channel for a transmission of the first sidelink synchronization reference signal using the receive beam based at least in part on the periodicity (see paragraph [0096], the receiving terminals may receive the SS/PBCH block from the transmitting terminal by performing a monitoring operation within the beam sweeping interval. The receiving terminal may identify information elements included in the SS/PBCH block and identify the preferred beam based on the measured signal quality).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of information elements via a reference signal (such as SS/PBCH as disclosed in Choi’076) into both Choi and Yuan as a way of indicating the beam transmission configuration for said beam sweeping procedure (please see paragraph [0095], table 5 of Chou’076). Therefore, by transmitting the information elements to the receiving terminal, unnecessary transmission procedures causing interferences to other communication nodes could be avoided (please see paragraph [0006] of Choi’076).
Claims 14, 22 and 28 are rejected in the same scope as claim 2.
10.	Claims 3, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Cheng (US PG Pub. No. 2020/0196255).
As per claim 3: 
Choi in view of Yuan teaches the apparatus of claim 1 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling scheduling transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is received in accordance with the control signaling.
Cheng teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling scheduling transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is received in accordance with the control signaling (paragraph [0093], UE 502 may receive a first SLSS transmission configuration from a first scheduler (e.g. UE 504) in group 51. UE 502 may perform SLSS transmission with UE 504 in group 51 based on the first SLSS transmission configuration).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of sidelink synchronization signal (SLSS) configuration information (as disclosed in Chen) into both Choi and Yuan as a way of enabling the receiving user equipment (UE) to perform SLSS transmissions with the corresponding UE (please see paragraph [0093] of Cheng). Therefore, implementing such configuration information helps to avoid the collision of SLSS transmissions (please see paragraph [0108] of Cheng).
Claim 23 is rejected in the same scope as claim 3.
11.	Claims 4, 7, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Kusashima (US PG Pub. No. 2021/0352599).
As per claim 4:
Choi in view of Yuan teaches the apparatus of claim 1 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling requesting transmission of the first sidelink synchronization reference signal, wherein the first sidelink synchronization reference signal is received in accordance with the control signaling.
Kusashima teaches wherein the instructions are further executable by the processor to cause the apparatus to:
transmit control signaling requesting transmission of the first sidelink synchronization reference signal (paragraph [0177] discloses requesting a sidelink synchronization signal (SLSS) block from a receiving side on demand. A transmission resource of the SLSS block is determined in response to the request from the terminal device 2b on the receiving side of the terminal device 2a on a transmitting side), wherein the first sidelink synchronization reference signal is received in accordance with the control signaling (see paragraphs [0177], [0178], at this time, the receiving terminal 2b associates information regarding the future reception timing with the on-demand SLSS block request. The terminal 2a (i.e. transmitting side) transmits the SLSS block in consideration of the future reception timing of the terminal device 2b notification of which is provided in association with the on-demand SLSS request from the terminal device 2b).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SLSS request on demand (as disclosed in Kusashima) into both Choi and Yuan as a way of enabling both the transmitting and receiving devices to know the future reception timing for receiving said SLSS transmission (please see paragraph [0277] of Kusashima).
As per claim 7:
Choi in view of Yuan teaches the apparatus of claim 1 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
receive, via the sidelink channel, a second synchronization reference signal from a third UE using the receive beam;
and communicate a second transmission via the sidelink channel based at least in part on time synchronization, frequency synchronization, or both, determined using the second synchronization reference signal.
Kusashima teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive, via the sidelink channel, a second synchronization reference signal from a third UE using the receive beam (see paragraph [0152], plurality of SLSS blocks are transmitted from terminal device 2 to another terminal device. Another terminal device performs synchronization and beam adjustment between another terminal device 2b and the terminal device using an SLSS block having the highest RSRP among the SLSS blocks received from the terminal device);
and communicate a second transmission via the sidelink channel based at least in part on time synchronization, frequency synchronization, or both, determined using the second synchronization reference signal (see paragraph [0152], Another terminal device performs synchronization and beam adjustment between another terminal device 2b and the terminal device using an SLSS block having the highest RSRP among the SLSS blocks received from the terminal device).
Same rationale as provided for claim 4.
Claim 24 is rejected in the same scope as claim 4.
Claim 26 is rejected in the same scope as claim 7.
12.	Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Dong (US PG Pub. No. 2022/0046639).
As per claim 6:
Choi in view of Yuan teaches the apparatus of claim 1 with the exception of:
wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling indicating a semi-persistent transmission schedule for transmission of the first sidelink synchronization reference signal by the second UE;
and monitor the sidelink channel for a transmission of the first sidelink synchronization reference signal using the receive beam based at least in part on the semi-persistent transmission schedule.
Dong teaches wherein the instructions are further executable by the processor to cause the apparatus to:
receive control signaling indicating a semi-persistent transmission schedule for transmission of the first sidelink synchronization reference signal by the second UE (see paragraph [0044], the network device sends the semi-persistent (SPS) information to the first terminal device);
and monitor the sidelink channel for a transmission of the first sidelink synchronization reference signal using the receive beam based at least in part on the semi-persistent transmission schedule (see paragraphs [0043], [0044], said SPS information indicates the first time unit set available for transmitting at least one of sidelink service data, sidelink control information and sidelink feedback information. Thus, it is evident that the receiving device receives said sidelink related information based on the received SPS information).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of semi-persistent (SPS) information (as disclosed in Dong) into both Choi and Yuan as a way of indicating the time unit for sending sidelink related information (please see paragraph [0043] of Dong).
Claim 25 is rejected in the same scope as claim 6.
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Chae (US PG Pub. No. 2020/0267671).
As per claim 12:
Choi in view of Yuan teaches the apparatus of claim 11 with the exception of:
wherein a periodicity of transmission of the first sidelink synchronization reference signal is shorter than a periodicity of transmission of the sidelink synchronization signal block transmission.
Chae teaches wherein a periodicity of transmission of the first sidelink synchronization reference signal is shorter than a periodicity of transmission of the sidelink synchronization signal block transmission (paragraph [0124], the UE transmits the SLSS/PSBCH in a plurality of CCs, the UE transmits the SLSS/PSBCH with a longer transmission periodicity in each CC. For example, when the existing SLSS/PSBCH transmission period is 160 ms and the SLSS/PSBCH is transmitted in two CCs, the SLSS /PSBCH is transmitted every 320 ms).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SLSS/PSBCH in increased intervals (as disclosed in Chae) in other carriers into both Choi and Yuan as a way of allowing the UE to transmit the SLSS/PSBCH with a longer periodicity in the other carriers, instead of not transmitting the SLSS/PSBCH at all in the other carriers, so that when the other UEs acquire this signal on an occasion, the UEs may monitor the synchronization signal (please see paragraph [0125] of Chae).

14.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Kusashima and Li (US PG Pub. No. 2019/0097751).
As per claim 5:
Choi in view of Yuan teaches the apparatus of claim 4 with the exception of:
wherein the instructions to transmit the control signaling are executable by the processor to cause the apparatus to:
transmit the control signaling based at least in part on detected motion of the first UE, the second UE, or both.
Li teaches wherein the instructions to transmit the control signaling are executable by the processor to cause the apparatus to:
transmit the control signaling based at least in part on detected motion of the first UE, the second UE, or both (see paragraph [0080], the UE determines first speed information and sending the control information according to a transmission manner based on the first speed information. Said control information may be carried on a physical sidelink control channel (PSCCH), paragraph [0064]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information by taking into consideration the speed information of the transmitting UE (as disclosed in Li) into both Choi and Yuan as a way of meeting the transmission requirement of the high-speed UE and ensuring a transmission success rate (please see paragraph [0010] of Li).
15.	Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Kusashima and Kim (US PG Pub. No. 2021/0014813).
As per claim 8:
Choi in view of Yuan and further in view of Kusashima teaches the apparatus of claim 7 with the exception of:
wherein the instructions to receive the second synchronization reference signal are executable by the processor to cause the apparatus to:
receive the second synchronization reference signal that indicates an identifier of the third UE that differs from an identifier of the second UE indicated in the first sidelink synchronization reference signal.
Kim teaches wherein the instructions to receive the second synchronization reference signal are executable by the processor to cause the apparatus to:
receive the second synchronization reference signal that indicates an identifier of the third UE that differs from an identifier of the second UE indicated in the first sidelink synchronization reference signal (see paragraph [0205], SLSS ID is ID of the transmitting relay UE. The SLSS ID is not only different from the SLSS ID of the eNB, but also has a higher priority than SLSS ID of other UEs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the SLSS ID (as disclosed in Kim) into Choi, Yuan and Kusashima as a way of identifying the terminal transmitting said SLSS as well as distinguishing from other SLSS IDs (please see paragraph [0205] of Kim).

16.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Kusashima and Badic (US PG Pub. No. 2021/0297128).
As per claim 9:
Choi in view of Yuan and further in view of Kusashima teaches the apparatus of claim 7 with the exception of:
wherein the instructions to communicate the first transmission via the sidelink channel are executable by the processor to cause the apparatus to:
communicate the first transmission via the sidelink channel using a beam having a beam width that is narrower than the receive beam.
Badic teaches wherein the instructions to communicate the first transmission via the sidelink channel are executable by the processor to cause the apparatus to:
communicate the first transmission via the sidelink channel using a beam having a beam width that is narrower than the receive beam (see paragraph [0203], discloses both the transmitter and receiver may adapt a beam width ranging from a wide beam width to a narrow beam width. Note: Communication is in a D2D network involving transmission of sidelink synchronization sub-frame, please see paragraph [0176]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Badic into Choi, Yuan and Kusashima. The motivation for doing so would be to enabling fast beam acquisition (please see paragraph [0203] of Badic).

17.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yuan and further in view of Kusashima and further in view of Cheng.
	As per claim 10:
Choi in view of Yuan and further in view of Kusashima teaches the apparatus of claim 7 with the exception of:
wherein the first and second sidelink synchronization reference signals are received concurrently or simultaneously.
Cheng teaches wherein the first and second sidelink synchronization reference signals are received concurrently or simultaneously (see paragraph [0092], discloses UE belonging to different groups at the same time may receive different transmission configurations from the groups and perform SLSS transmissions accordingly based on the respective SLSS transmission configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of sidelink synchronization signal (SLSS) configuration information (as disclosed in Chen) into Choi, Yuan and Kusashima as a way of enabling the receiving user equipment (UE) to perform SLSS transmissions with the corresponding UE (please see paragraph [0093] of Cheng). Therefore, implementing such configuration information helps to avoid the collision of SLSS transmissions (please see paragraph [0108] of Cheng).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474